Name: Commission Regulation (EEC) No 1096/91 of 30 April 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 91 Official Journal of the European Communities No L 110/21 COMMISSION REGULATION (EEC) No 1096/91 of 30 April 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 1042/91 (4), Having regard to Council Regulation (EEC) No 1 569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 (7), as last amended by Regulation (EEC) No 1001 /91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 1 May 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission . (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . 2) OJ No L 353, 17 . 12 . 1990, p . 23 . (') OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 106, 26 . 4. 1991 , p. 34. O OJ No L 167, 25 . 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . (7) OJ No L 81 , 28 . 3 . 1991 , p. 62 . o OJ No L 104, 24. 4. 1991 , p. 33 . n OJ No L 266, 28 . 9 . 1983, p. 1 . No L 110/22 Official Journal of the European Communities 1 . 5 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 0 5th period io o 1 . Gross aids (ECU) : I  Spain 0,000 0,000 9,000 9,000 9,000 9,000  Portugal 25,748 25,657 15,970 15,970 15,970 15,970  Other Member States 18,778 18,687 9,000 9,000 9,000 9,000 2 . Final aids : Seed harvested and processed in : I I I  Federal Republic of Germany (DM) 44,21 43,99 21,19 21,19 21,19 21,19  Netherlands (Fl) 49,81 49,57 23,87 23,87 23,87 23,87  BLEU (Bfrs/Lfrs) 911,79 907,37 437,01 437,01 437,01 437,01  France (FF) 148,26 147,55 71,06 71,06 71,06 71,06  Denmark (Dkr) 168,62 167,81 80,82 80,82 80,82 80,82  Ireland ( £ Irl) 16,502 16,422 7,909 7,909 7,909 7,885  United Kingdom ( £) 14,363 14,291 6,665 6,665 6,665 6,643  Italy (Lit) 33 077 32 916 15 853 15 853 15 853 15 763  Greece (Dr) 3 671,05 3 633,66 1 289,79 1 249,09 1 249,09 1 129,61  Spain (Pta) 0,00 0,00 1 524,68 1 517,69 1 517,69 1 500,37  Portugal (Esc) 5 455,68 5 437,19 3 439,49 3 432,41 3 432,41 3 393,73 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 0 3rd period 8 0 4th period 9 0 5th period io o 1 . Gross aids (ECU) : I I I  Spain  Portugal  Other Member States 0,000 28,248 21,278 0,000 28,157 21,187 11,500 18,470 11,500 11,500 18,470 11,500 11,500 18,470 11,500 11,500 18,470 11,500 2 . Final aids : Seed harvested and processed in : 1 I I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF) 50,09 56,44 1 033,18 168,00 49,88 56,20 1 028,76 167,28 27,07 30,50 558,40 90,80 27,07 30,50 558,40 90,80 27,07 30,50 558,40 90,80 27,07 30,50 558,40 90,80  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £) 191,07 18,699 16,312 190,26 . 18,619 16,240 103,27 10,106 8,614 103,27 10,106 8,614 103,27 10,106 8,614 103,27 10,082 8,592  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 37 480 4 228,32 0,00 5 977,37 37 320 4 190,92 0,00 5 958,88 20 257 1 847,05 1 906,92 3 961,18 20 257 1 806,35 1 899,93 3 954,10 20 257 1 806,35 1 899,93 3 954,10 20 167 1 686,87 1 882,61 3 915,42 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. 1 . 5 . 91 Official Journal of the European Communities No L 110/23 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 28,833 37,797 25,557 28,528 37,497 25,257 28,324 37,297 25,057 21,616 28,746 16,506 21,609 28,746 16,506 2. Final aids : (a) Seed harvested and processed in (2) : I I  Federal Republic of Germany (DM) 60,17 59,46 58,99 38,86 38,86  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF) 67,79 1 240,95 201,79 67,00 1 226,39 199,42 66,47 1 216,68 197,84 43,78 801,47 130,33 43,78 801,47 130,33  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £) 229,50 22,459 19,639 226,81 22,195 19,400 225,01 22,019 19,240 148,22 14,505 12,488 148,22 14,505 12,488  Italy (Lit)  Greece (Dr)  Portugal (Esc) 45 017 5 164,75 7 969,21 44 489 5 073,36 7 908,26 44 137 4 987,62 7 867,62 29 074 2 861,20 6 103,37 29 074 2 861,20 6 103,37 (b) Seed harvested in Spain and processed : I I  in Spain (Pta)  in another Member State (Pta) 4 529,42 4 591,10 4 484,95 4 547,44 4 454,26 4 517,32 3 456,61 3 532,00 3 455,54 3 530,94 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity ­ arrangements for the 1991 /92 marketing year, conforming in particular with :  the Commission's proposals for the 1991 /92 marketing year as regards the target price , the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (') For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM Fl 2,063390 2,325260 2,061640 2,323380 2,059960 2,321660 2,058720 2,320110 2,058720 2,320110 2,055210 2,315800 Bfrs/Lfrs FF 42,451600 6,971920 42,412200 6,967070 42,378799 6,962160 42,347000 6,957020 42,347000 6,957020 42,256000 6,943800 Dkr £Irl 7,893710 0,772005 7,893490 0,772414 7,891440 0,773387 7,889850 0,774012 7,889850 0,774012 7,883060 0,776885 £ Lit 0,690468 1 526,31 0,691443 1 528,28 0,692373 1 530,28 0,693138 1 531,95 0,693138 1 531,95 0,694861 1 537,77 Dr Esc 223,23300 178,40600 225,23400 178,71700 227,27000 179,11300 229,27200 179,60900 229,27200 179,60900 235,14900 181,30900 Pta 127,39600 127,76800 128,08400 128,37000 128,37000 129,07900